409 So. 2d 199 (1982)
Justo MAQUEIRA, Individually, and Osvaldo Santiago, Individually and D/B/a Queen Sandal, Appellants,
v.
Jack ALMAS, Appellee.
No. 81-648.
District Court of Appeal of Florida, Third District.
February 2, 1982.
*200 Edward B. Johnson, Jr., Key West, for appellants.
Barry J. Clyman, Miami, for appellee.
Before HENDRY, NESBITT and FERGUSON, JJ.
PER CURIAM.
Reversed. Striking of pleadings and entry of default judgment and final judgment is too severe a sanction for failure to file a pre-trial catalogue in a non-jury trial where there is no further showing that failure by a Key West attorney to comply with the standard pre-trial order was willful or with flagrant disregard for court's authority. See, e.g., Catogas v. Sapp, 397 So. 2d 1182 (Fla. 3d DCA 1981); Beaver Crane Service, Inc., v. National Surety Corp., 373 So. 2d 88 (Fla. 3d DCA 1979); cf. Watson v. Peskoe, 407 So. 2d 954, (Fla. 3d DCA 1981).